       Case
         Case
            1:20-cv-05363-JPO-KHP
               1:20-cv-05363-KHP Document
                                   Document
                                          3029Filed
                                                 Filed
                                                    04/06/21
                                                       04/06/21Page
                                                                 Page
                                                                    1 of
                                                                       11of 1
                    Law Offices of Colin Mulholland
                                      Employment and Civil Litigation

30-97 Steinway Street.                                                          Telephone: (347) 687-2019
Suite 301-A                                                                    cmulhollandesq@gmail.com
Astoria, NY 11103


                                                       04/06/2021
                                                                         April 6th, 2021
Honorable Katharine H. Parker
United States Magistrate Judge
500 Pearl Street
New York, NY 10007

                         Re: Ortiz v. E 240 Halal Live Poultry Corp., et al, 20-cv-5363            04/06/2021

Your Honor,

        The parties have signed a final agreement. However, the Defendants did not

properly execute the proposed confessions of judgment that are part of the agreement and

an important element of the agreement for the Plaintiff. The parties expect the Defendants

to execute the Confessions shortly and the undersigned will submit a fairness motion as

soon as possible.

        Plaintiff would respectfully ask for an additional 14 days to submit the fully

executed agreement and fairness motion.

        This is the second request for an extension.




                                                                  /s/Colin Mulholland, Esq.
                                                                  Colin Mulholland, Esq.
                                                                  30-97 Steinway, Ste. 301-A
                                                                  Astoria, New York 11103
                                                                  Telephone: (347) 687-2019
                                                                  Attorney for Plaintiff
